10/05/2021



                                                                                           Case Number: DA 21-0470




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 21-0470

WILLIAM D. PRATT, individually and as
Managing Member of PRATT RANCH,
LLC, a Montana Limited Liability
Company and as a Member of PRATT
COMMERCIAL PROPERTY, LLC, a
Montana Limited Liability Company,

            Plaintiff and Appellee,

      v.                                             ORDER OF MEDIATOR APPOINTMENT

THOMAS A. PRATT, individually and as
a Member of PRATT RANCH, LLC, a
Montana limited liability company and as a
Member of PRATT COMMERCIAL
PROPERTY, LLC, a Montana Limited
Liability Company,

            Defendant and Appellant.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT William Michael Gilbert, whose name appears next on
the list of attorneys desiring appointment as mediators for Money Judgments appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this October 5, 2021.
                                                        _
                                       Bowen Greenwood, Clerk of the Supreme Court

c:     Erika Rae Peterman, Kristin L. Omvig, Gregory G. Schultz, Mark E. Noennig,
William Michael Gilbert